Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in reply to 06/08/2022. Claimed priority I granted from continuation application 13552063, filed 07/18/2012, now U.S. Patent #8751615.

Cancelled Claims
Claims 1-32 have been cancelled without prejudice or disclaimer.

Allowed Claims
Claims 33-49 are allowed; Renumbered 1-17.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Stevens et al., US 20110283140 A1, does not disclose the details of “a method/system for managing a device in a communication network having a plurality of interconnected devices… wherein said device to discover is located in a network path between the discoverer device and the downstream device; detecting and processing, by the device to discover, the IP packet, and transmitting a response packet to the discoverer device; and wherein, upon said discoverer device receiving said response packet, said discoverer device operating as a management proxy on the behalf of said device to discover.” Including different combination of features recited in the claims as filed by applicants on  06/08/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jude Jean-Gilles whose telephone number is 571-272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2459